DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/26/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:

Re claims 1-6, the prior art does not disclose an electronic device having the specific limitations disclosed in claims 1-6, wherein the electronic device comprises: a processor; and an image sensor module electrically connected to the processor, wherein the image sensor module comprises an image sensor and a control circuit, which is electrically connected to the image sensor and is connected with the processor 

Re claims 7-13, the prior art does not disclose an electronic device having the specific limitations disclosed in claims 7-13, wherein the electronic device comprises: an image sensor; a compressor electrically connected to the image sensor and configured to compress an image; a multiplexer electrically connected to the image sensor and the compressor, a demultiplexer electrically connected to the multiplexer; a decompressor electrically connected to the demultiplexer, and configured to decompress a compressed image; a controller electrically connected to the image sensor and the multiplexer; and a processor electrically connected to the demultiplexer, the decompressor, and the controller, wherein the controller is configured to: control the image sensor so as to acquire at least one image according to one of a first readout 

Re claims 14-15, the prior art does not disclose a method of acquiring an image by an electronic device having the specific limitations disclosed in claims 14-15, wherein the method comprises: obtaining a first image set according to a designated readout speed using an image sensor of the electronic device, by a processor of the electronic device; comparing, by the processor, at least two images included in the first image set; setting, by the processor, a readout speed corresponding to the image sensor to one of a first readout speed or a second readout speed, which is faster than the first readout speed, based on a result of comparison between the at least two images included in the first image set; and obtaining, by the processor, a second image set according to the set readout speed, which corresponds to one of the first readout speed or the second readout speed, using the image sensor; compressing at least one image acquired using the image sensor according to the first readout speed, and transmitting the compressed image to the processor; and transmitting at least one image acquired from the image sensor according to the second readout speed to the processor without compression.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly L. Jerabek whose telephone number is (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/KELLY L JERABEK/Primary Examiner, Art Unit 2699